SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K (Mark One) ☑ ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December31, 201 5 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-35746 A. Full title of the plan and address of the plan, if different from that of the issuer named below: BRYN MAWR BANK CORPORATION 401(K) PLAN B. Name of the issuer of the securities held pursuant to the plan and the address of its principal executive office: BRYN MAWR BANK CORPORATION BRYN MAWR, PA 19010 REQUIRED INFORMATION a) Financial Statements . The financial statements filed as a part of this Annual Report are listed in the Index to Financial Statements at page 3. b) Exhibit Index : 23.1 The consent of BDO USA, LLP, independent registered public accounting firm BRYN MAWR BANK CORPORATION 401(k) PLAN Financial Statements and Supplemental Schedule For the Years Ended December31, 2015 and 2014 With Report of Independent Registered Public Accounting Firm THE BRYN MAWR BANK CORPORATION 401(k) PLAN Table of Contents Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS: Statements of Net Assets Available for Benefits, December31, 2015 and 2014 2 Statements of Changes in Net Assets Available for Benefits, Years ended December31,2015 and 2014 3 Notes to Financial Statements 4 SUPPLEMENTAL SCHEDULE: ScheduleH – Line4i – Schedule of Assets (Held at End of Year), December31, 2015 10 SIGNATURE 11 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Report of Independent Registered Public Accounting Firm To the Plan Administrator Bryn Mawr Bank Corporation 401(k) Plan Bryn Mawr, Pennsylvania We have audited the accompanying statements of net assets available for benefits of the Bryn Mawr Bank Corporation 401(k) Plan (the “Plan”) as of December 31, 2015 and 2014, and the related statements of changes in net assets available for benefits for the years ended December 31, 2015 and 2014. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2015 and 2014, and the changes in net assets available for benefits for the years ended December 31, 2015 and 2014, in conformity with accounting principles generally accepted in the United States of America. The accompanying supplemental schedule of Schedule H, line 4i – Schedule of Assets (Held at End of Year) as of December 31, 2015 has been subjected to audit procedures performed in conjunction with the audit of the Plan’s financial statements. The supplemental schedule is the responsibility of the Plan’s management. Our audit procedures included determining whether the supplemental schedule reconciles to the financial statements or the underlying accounting and other records, as applicable and performing procedures to test the completeness and accuracy of the information presented in the supplemental schedule. In forming our opinion on the supplemental schedule, we evaluated whether the supplemental schedule, including its form and content, is presented in conformity with the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. In our opinion, the supplemental schedule is fairly stated, in all material respects, in relation to the financial statements as a whole. Philadelphia, Pennsylvania June 27, 2016 1 BRYN MAWR BANK CORPORATION 401(k) PLAN Statements of Net Assets Available for Benefits December 31, 2015 and 2014 Assets: Investments, at fair value: Money market funds $ 4,914,763 $ 2,645,903 Company stock 5,367,950 5,907,055 Mutual funds 42,172,003 35,686,766 Total investments at fair value 52,454,716 44,239,724 Receivables: Contributions receivable – Employer 367,540 398,265 Contributions receivable – Employee 92,226 — Other — 7,400 Notes receivables from participants 1,091,110 1,145,595 Total receivables 1,550,876 1,551,260 Net assets available for benefits $ 54,005,592 $ 45,790,984 See accompanying notes to financial statements. 2 BRYN MAWR BANK CORPORATION 401(k) PLAN Statements of Changes in Net Assets Available for Benefits Years ended December 31, 2015 and 2014 Investment income (loss): Dividends 1,968,525 1,485,693 Net appreciation (depreciation) in the fair value of investments ) 1,061,204 Total investment income (loss) ) 2,546,897 Interest income on notes recievables from participants 40,096 34,052 Contributions: Employee 3,185,019 2,481,196 Employer 2,257,935 1,873,466 Rollovers 6,481,809 415,599 Total contributions 11,924,763 4,770,261 Total additions 10,699,852 7,351,210 Benefits paid & administrative expenses: Benefits paid to participants 4,674,061 2,424,022 Administrative expenses 122,291 86,096 Total benefits paid & administrative expenses 4,796,352 2,510,118 Net increase in net assets available for benefits before transfer 5,903,500 4,841,092 Transfer from another plan 2,311,108 - Net increase in net assets available for benefits after transfer 8,214,608 4,841,092 Net assets available for benefits: Beginning of year 45,790,984 40,949,892 End of year $ 54,005,592 $ 45,790,984 See accompanying notes to financial statements. 3 Description of the Plan (a) General The following description of the Bryn Mawr Bank Corporation 401(k) Plan (“the Plan”) provides only general information. Participants should refer to the Plan Agreement for a more complete description of the Plan’s provisions. The Plan is a defined contribution plan under which all employees of Bryn Mawr Bank Corporation (the“Corporation”) and its wholly owned subsidiaries, including The Bryn Mawr Trust Company (the“Bank”), (collectively, the “Company”) who meet certain service requirements are eligible to participate. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”), as amended. On October 21, 2014 the Wealth Committee, approved to restate the plan document from an individually designed plan into an Internal Revenue Service (“IRS”) pre-approved Volume Submitter Plan. The restated document was adopted effective January 1, 2015. (b) Eligibility All employees of the Company are eligible to make salary deferral contributions into the plan upon their date of hire. Employees are eligible to receive employer contributions, effective January 1, April 1, July 1, or October 1, following the completion of six months of employment with at least 83.3 hours of service during each month. Prior to January 1, 2015, service requirement was six months of employment with at least 500 hours of service. (c) Contributions Employees can elect salary deferral through payroll deduction of their pay on a pre-tax or after-tax basis, subject to certain limitations as defined by the Plan. Such contributions are processed with each payroll and are matched quarterly (prior to January 1, 2015) dollar for dollar by the Company up to a maximum of 3% of the participant’s base annual salary. Effective January 1, 2015, employer match contributions are processed with each payroll. Rollovers contributions from other qualified plans are permitted. In addition to above, the Board of Directors of the Corporation may, at their discretion, authorize an additional contribution based on the Company’s profitability. The Company contributed 3% of gross compensation, allocated as a discretionary contribution, to eligible participants during 2015 and 2014 on a quarterly basis. Participants direct the investment of their contributions into various investment options offered by the Plan. The employer contributions and employee salary deferral and rollover contributions are allocated among the investment options based upon the participant’s investment election. Effective January 1, 2015, a participant may elect to automatically increase his or her contribution rate annually, effective the first day of the month chosen. Prior to January 1, 2015, the Plan included an “automatic increase” feature. If the employee elected participation in this feature, his or her salary deferral contribution to the Plan was automatically increased by 1% of his or her compensation as of each January 1. Employer contributions receivable consist of employer matching contributions, profit-sharing contributions, as well as an employer match true-up component. At year-end, the Plan performs a true-up calculation of the employer matching contribution for all participants and makes any necessary additional matching contribution in the subsequent year. True-up contributions were $48,798 and $0 in 2015 and 2014, respectively. (d) Payment of Benefits Upon termination due to death, disability, or retirement, as defined by the Plan Document, or upon request for an in-service distribution, a participant may elect to receive a lump-sum payment equal to the value of the participant’s vested interest in their account. A non-spouse beneficiary entitled to receive an eligible rollover distribution is permitted to make a direct trustee to trustee rollover to an IRA 4 (e) Vesting Participants are immediately vested in all employee deferrals. Effective January 1, 2015, vesting schedule for employer contributions (match and discretionary) for employees hired after January 1, 2015 is as follows: Years of Vesting Service % Vested 1 but less than 2 33.33% 2 but less than 3 66.66% 3 or more 100.00% Prior to January 1, 2015, employer contributions were vested 100% immediately. (f) Participant Accounts Each participant’s account is credited with the participant’s salary deferral, Company matching contributions, and the Company discretionary contributions based on gross annual compensation. Additionally, all participant’s accounts are allocated Plan earnings (losses), and a proportionate allocation of administrative expenses. Allocations are based on participant earnings (losses) or account balances, as defined. The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. (g) Notes Receivable from Participants Participants may borrow from their fund accounts a minimum of $1,000 up to a maximum equal to the lesser of $50,000 or 50% of their account balance. Current loan terms range from 1 to 5 years or up to 8 years for a principal residence. The loans are secured by the balance in the participant’s account and bear a fixed rate of interest equal to ½ % over the published prime rate in the Wall Street Journal as of the first day of the month that the loan is issued. Principal and interest is paid ratably through biweekly payroll deductions. The interest rates on loans range from 3.75% to 4.25%. (h) Withdrawals Participant contributions and accumulated earnings (losses) are restricted as to withdrawal except in Hardship cases as defined by the Internal Revenue Code (“IRC”) or the attainment of age 59
